Citation Nr: 1300004	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  08-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the left ear hearing loss disability prior to April 30, 2010.

2.  Entitlement to an initial compensable disability evaluation for the bilateral hearing loss disability beginning April 30, 2010.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for the orthopedic manifestations of the cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1997 to August 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for left ear hearing loss and assigned a noncompensable evaluation.  That rating decision also granted service connection for a cervical spine disability and assigned a 20 percent evaluation based on pain and limitation of motion; separate evaluations of 20 percent were also assigned for the neurological manifestations of the cervical spine disability radiating into the right and left upper extremities, but the Veteran did not appeal those evaluations.

The appellant is appealing the initial ratings that were assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

While the left ear hearing loss claim was in appeal status, the RO granted service connection for right ear hearing loss in a rating decision issued in July 2011.  A noncompensable disability evaluation was assigned for the right ear hearing loss effective from April 30, 2010 (the date of the claim for service connection for right ear hearing loss).  Consequently, the Board has recharacterized the increased hearing loss issue on appeal as set forth on the title page of this decision.

In October 2012, a videoconference hearing was held between San Antonio, Texas and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The transcript reflects that the appellant waived review by the agency of original jurisdiction (AOJ) of an August 2012 VA treatment record, a treatment timeline and recent VA audiology reports; the oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant also submitted a written statement to that effect.  Because the appellant has provided a written waiver of pertinent records that were not reviewed by the AOJ, referral to the RO of that evidence is not required.  In any case, since the case is being remanded, the RO will nevertheless have the opportunity to consider the documents submitted by the appellant.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described below.

In this case, a Statement of the Case (SOC) was issued in June 2008, followed by the issuance of a Supplemental Statement of the Case (SSOC) in September 2009.  Thereafter, a large amount of medical treatment records, both VA and Tri-Care Prime were added the claims file.  In addition, records from military medical facilities were also added to the claims file.  The appellant was afforded relevant VA examinations in June 2010, August 2010, and October 2010.  No SSOC was issued after the receipt of these records.

The RO transferred the case to the Board in September 2012.  The RO was in receipt of these medical records prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC and/or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after the treatment records and VA examination reports detailed above were added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

The claims file does not include any VA treatment records dated after 2010 - even though the claims file was not transferred to the Board until 2012.  Because such records could reflect the extent and severity of the claimed disabilities, VA is therefore on notice of records that may be probative to the claim.  The AMC/RO should obtain all of the relevant VA treatment records generated since 2010 and not already of record, as well as any private or post-service military medical treatment records, and associate said records with the claims file. 

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent VA treatment records, post-service military treatment records and private treatment records must be obtained and associated with the claims file.

Finally, the appellant was last afforded VA spine and audiology examinations in mid-2010 - more than two years ago.  The appellant and his representative have indicated in written statements and testimony that these disabilities have worsened since the 2010 VA examinations were conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examination is necessary.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the appellant's outstanding VA and post-service military medical treatment records and associate them with the claims file.  Obtain all private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an audiometric examination to determine the current severity of his bilateral hearing loss, to include consideration of the effect of the Veteran's hearing impairment disability on his occupational functioning and daily activities  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) and this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate that said review was accomplished.

If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by an orthopedic spine surgeon to determine the nature, severity, and extent of the current cervical spine pathology.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) and this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate that said review was accomplished.

If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the physician for review.

The examiner should identify objective manifestations attributable to the appellant's service-connected cervical spine disability.  The examiner should note the range of motion for the cervical spine in degrees and should state what is considered normal range of cervical spine motion.  

The examiner must record whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination; if any, the examiner should describe the nature and severity thereof.  Any musculoskeletal and neurologic pathology involving the cervical spine should be described in detail.

The examiner should describe to what extent, if any, the appellant has any cervical spine deformity, any degenerative changes, or reduced function due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If there is such additional loss, the examiner should identify the amount of that additional loss in degrees.

The examiner must describe whether any reported pain significantly limits the function of the appellant's neck during flare-ups or when the neck is used repeatedly.  Any limitation of neck function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is requested to specify the frequency and duration of any "periodic flare-ups" and the effect the service-connected neck disability has upon appellant's daily activities.  The degree of functional impairment or interference with daily activities, if any, by the service-connected neck disability should be described in detail (e.g., any lifting restrictions).  

6.  Upon receipt of each one of the VA examination reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include 38 C.F.R. §§ 3.321, 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007); and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

8.  If the benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and appropriate period of time for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

